

Exhibit 10.27






AMERICAN EQUITY MARKETING OFFICERS
DEFERRED COMPENSATION AGREEMENT




THIS AGREEMENT made effective as of this 1st day of January 1998, by and between
AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY and its subsidiaries
(hereinafter referred to collectively as the "Company"), a corporation organized
under the laws of the State of Iowa, and Ron Grensteiner, an individual residing
in West Des Moines, Iowa "Employee").


WITNESSETH THAT:


In consideration of the agreements hereinafter contained the parties hereto
agree as follows:


1.
Continued Employment Agreement. The Company agrees to continue to employ the
Employee and the Employee agrees to serve the Company in such capacity as the
Chairman and the Employee shall mutually agree until terminated by either party
on at least 90 days prior written notice to the other.



2.
Best Efforts. During the term of his employment, the Employee shall devote all
of his time, attention skill and efforts to the performance of his duties for
the Company.



3.
Salary. The Company shall pay the Employee such salary payable monthly as the
Chairman may from time to time determine together with deferred compensation
payable as provided in paragraph 5 below, unless forfeited by the occurrence of
any of the events of forfeiture specified in paragraph 7, below.



4.
Deferred Compensation.



(a)
The Company shall credit to a book reserve (the "Deferred Compensation Account")
established for this purpose, a marketing incentive bonus calculated in
accordance with the formula set forth on Exhibit A attached hereto.



(b)
All compensation deferred pursuant to this Agreement shall be payable in shares
of Common Stock, par value $1 per share, of American Equity Investment Life
Holding Company (hereinafter referred to as "Stock"), the issuance and delivery
of which shall be deferred pursuant to Section 3 below. In the sole discretion
of the Company, the fair value of the Stock at the time of distribution under
paragraph 5 below may be paid in cash.



(c)
The parties agree and acknowledge that the fair value of the Stock during 1998
is $16.00 per share, and that the number of shares of Stock earned by Employee
as deferred bonus compensation shall be equal to the full amount of the 1998
marketing incentive bonus divided by $16.00.







--------------------------------------------------------------------------------






(d)
The Employee has the status of a general unsecured creditor of the Company with
respect to Employee's right to receive deferred compensation hereunder and this
Agreement constitutes a mere promise by the Company to deliver Stock in the
future. The Stock shall consist of authorized but unissued shares and the
Company's promise to deliver the Stock shall remain unfunded until and only to
the extent the Stock is issued to Employee or his nominee.



(e)
Title to and beneficial ownership of any Stock or other assets, whether cash or
investments which the Company may earmark to pay the contingent deferred
compensation hereunder, shall at all times remain in the Company and the
Employee and his/her designated beneficiary shall not have any property interest
whatsoever in any specific assets of the Company.



5.
Payment of Deferred Compensation Benefits. The benefits to be paid as deferred
compensation (unless they are forfeited by the occurrence of any of the events
of forfeiture specified in paragraph 7, below) are as follows:



(a)
Within sixty (60) days after the occurrence of the earliest of the events
described in paragraph (b) below (hereinafter referred to as a "Trigger Event"),
the Company deliver the Stock (or, at the Company's option, the fair value of
the Stock may be paid in cash) to Employee.



(b)    The following are ''Trigger Events" as such term is used in this
Agreement:


(i)
The termination of Employee's employment by Company for any reason, with or
without cause, voluntarily or involuntarily, or due to Employee's death,
disability or retirement.



(ii)
A "change of control" of Company. For purposes of this Plan, a "change in
control" shall be deemed to have occurred on such date if:



1.
Any person, organization or association of persons or organizations acting in
concert, excluding affiliates of the Company itself, shall acquire more than
twenty percent (20%) of the outstanding voting stock of the Company in whole or
in part by means of an offer made publicly to the holders of all or
substantially all of the outstanding shares of any one or more classes of the
voting securities of the Company to acquire such shares for cash, other properly
or a combination thereof; or



2.
Any person, organization or association of persons or organizations acting in
concert shall succeed in electing two or more directors in any one election in
opposition to those proposed by management; or



- 2 -

--------------------------------------------------------------------------------






3.
The Company transfers all or substantially all of its operating properties and
assets to another person, organization or association of persons or
organizations, excluding affiliates of the Company itself; or



4.
The Company shall consolidate with or merge into any person, firm or corporation
unless the Company or an affiliate of Company shall be the continuing
corporation or the successor corporation.



(iii)
The adoption of a written resolution by the Board of Directors of the Company
declaring a Trigger Event with respect to Employee.



(c)
If the Employee should die before the balance of the Deferred Compensation
Account has been paid in full to Employee, then the unpaid balance will be paid
to Employee's beneficiary as designated below. If no such beneficiary shall have
been designated, or if no designated beneficiary shall survive the Employee, the
Employee's benefits under this Agreement will be paid in a lump sum to the
Employee's estate in the event of Employee's death.



6.
No Fiduciary Relationship. Nothing contained in this Agreement and no action
taken pursuant to the provisions of this Agreement shall create or be construed
to create a trust of any kind, or a fiduciary relationship between the Company
and the Employee, his/her designated beneficiary or any other person. Any funds
which may be invested under the provisions of this Agreement shall continue for
all purposes to be a part of the general funds of the Company and no person
other than the Company shall by virtue of the provisions of this Agreement have
any interest in such funds. To the extent that any person acquires a right to
receive payments from the Company under this agreement, such right shall be no
greater than the right of any unsecured general creditor of the Company.



7.
Forfeiture of Benefits. Notwithstanding anything herein contained to the
contrary, no payment of any then unpaid installments of deferred compensation
shall be made and all rights under the Agreement of the Employee, his designated
beneficiary, executors of administrators, or any other person, to receive
payments thereof shall be forfeited if either or both of the following events
shall occur:



(a)
The Employee shall engage in any activity or conduct which in the opinion of the
Board is inimical to the best interests of the Company.



(b)
After the Employee ceases to be employed by the Company he shall fail or refuse
to provide advice and counsel to the Company when reasonably requested to do so.



8.
Nontransferability of Rights. The rights of the Employee or any other person to
the payment of deferred compensation or other benefits under this Agreement
shall not be assigned, transferred, pledged or encumbered except by will or by
the laws of descent and distribution.





- 3 -

--------------------------------------------------------------------------------






9.
Miscellaneous.



(a)
Nothing contained herein shall be construed as conferring upon the Employee the
right to continue in the employ of the Company as an executive or in any other
capacity.



(b)
Any deferred compensation payable under this Agreement shall be deemed salary or
other compensation to the Employee for the purpose of computing benefits to
which he may be entitled under any pension plan or other arrangement of the
Company for the benefit of its employees.



(c)
The Board shall have full power and authority to interpret, construe, and
administer this Agreement and the Board's interpretations and construction
thereof, and actions thereunder, including any valuation of the Deferred
Compensation Account, or the amount or recipient of the payment to be made
therefrom, shall be binding and conclusive on all persons for all purposes. No
member of the Board shall be liable to any person for any action taken or
omitted in connection with the interpretation and administration of this
Agreement unless attributable to his own willful misconduct or lack of good
faith.



(d)
This agreement shall be binding upon and inure to the benefit of the Company,
its successors and assigns, and the Employee and his heirs, executors,
administrators, and legal representatives.



(e)
This Agreement shall be construed in accordance with and governed by the law of
the State of Iowa.



In WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officers and Employee has hereunto set his hand and seal as of
the date first above written.




AMERICAN EQUITY INVESTMENT LIFE
 
 
INSURANCE COMPANY
 
 
 
 
 
 
By:
/s/ D.J. NOBLE
 
/s/ RON GRENSTEINER
 
D.J. Noble, Chairman, President and CEO
 
Ron Grensteiner









- 4 -

--------------------------------------------------------------------------------





Exhibit A




1998 Marketing Bonus


$24,000


Divided By:
16


Number of Shares
1,500







